Citation Nr: 9927395	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991 and Supp. 1999) for scalp 
injuries resulting from the surgical excision of skin 
lesions.

4.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for the residuals of left wrist surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.  These matters come to the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
skin disorder and entitlement to a total disability rating 
based on individual unemployability.  The veteran perfected 
an appeal of that decision.

The veteran's appeal of the December 1996 rating decision was 
previously before the Board in June 1998, at which time the 
case was remanded to the RO.  The case was remanded in order 
to allow the RO the opportunity to consider evidence 
submitted by the veteran directly to the Board, in accordance 
with 38 C.F.R. § 20.1304 (1998), and to provide the veteran a 
supplemental statement of the case that included that 
evidence.  The RO did not comply with the action that the 
Board requested in the June 1998 remand, and the Board finds 
that an additional remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

While the veteran's appeal of the December 1996 rating 
decision was pending at the Board, in a November 1997 rating 
decision the RO denied entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 for scalp injuries and a left 
wrist disorder, both of which he claimed to have resulted 
from VA medical treatment.  The veteran also perfected an 
appeal of the November 1997 rating decision.


FINDING OF FACT

The claims of entitlement to disability compensation in 
accordance with 38 U.S.C.A. § 1151 for scalp injuries and a 
left wrist disorder are supported by medical evidence of 
current disabilities, medical evidence of the incurrence of 
injuries as the result of surgical treatment, and medical 
evidence of a nexus between the injuries resulting from 
surgical treatment and the current scalp and left wrist 
disabilities.


CONCLUSION OF LAW

The claims of entitlement to service connection for scalp 
injuries resulting from the surgical excision of skin lesions 
and the residuals of left wrist surgery are well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The medical evidence shows that the veteran has had 
rheumatoid arthritis affecting multiple joints, including the 
left wrist, since approximately 1965.  He has received 
treatment for the rheumatoid arthritis from the VA medical 
center (MC) since May 1985.  He has also received treatment 
for various skin lesions on the face and scalp, including 
numerous manifestations of actinic keratosis, basal cell 
carcinoma, and squamous cell carcinoma, since April 1986.

In February 1989 and June 1992 the veteran underwent 
reconstructive surgery on the scalp to repair the damage done 
by the surgical removal of numerous skin lesions.  In June 
1993 his physician again excised a number of skin lesions, 
and also performed a split thickness skin graft to the top of 
the head with skin removed from the right thigh.  The area of 
the excised skin and resulting graft was approximately 10 by 
15 centimeters and covered the crown of the head.  Following 
the skin graft the veteran had chronic and persistent 
ulcerations in the grafted skin, which were attributed to a 
lack of vascularization of the skin graft, for which he has 
continued to receive treatment.  He has also continued to 
receive medical treatment for actinic keratosis and skin 
cancers on the face, although no additional lesions have 
occurred on the scalp.

The veteran complained of increasing pain, stiffness, and 
weakness in the left wrist, which were assessed as rheumatoid 
synovitis of the left sixth dorsal compartment and rheumatoid 
arthritis of the distal radial-ulnar joint.  In April 1994 
his physician performed a synovectomy of the left extensor 
carpi ulnaris and interposition hemi-arthroplasty to the 
distal radial-ulnar joint.  The veteran remained free of 
symptoms for approximately seven months following the initial 
surgery, at which time he again complained of pain in the 
left wrist.

Following examination and diagnostic testing his VA physician 
assessed his complaints of pain as ulnar carpal impingement 
resulting from the April 1994 surgery, described as a failed 
distal ulnar hemi-resection arthroplasty due to migration of 
the ulna.  In July 1995 additional surgery was performed, 
which consisted of osteotomy of the distal ulna.

The veteran again complained of pain in the left wrist in 
November 1995, which his physician attributed to failure of 
the July 1995 surgery with continuing impingement at the 
distal radial-ulnar joint.  The physician performed 
additional surgery in December 1996, consisting of additional 
resection of the distal ulna, pronator quadratus 
interposition, extensor carpi ulnaris tenodesis, and pinning 
of the distal radius and ulna.  The veteran continued to 
complain of pain following the December 1996 surgery, and 
examination revealed significant hypothenar atrophy and ulnar 
deviation of the hand, with reduced strength and give-away 
weakness in the left hand.

II.  Law and Regulations

If the veteran suffers an injury as the result of VA medical 
or surgical treatment and the injury results in additional 
disability, disability compensation benefits for the injury 
is warranted.  In determining whether any additional 
disability resulted from a treatment-related injury, the 
veteran's physical condition immediately prior to the injury 
on which the claim for compensation is based will be compared 
to the subsequent physical condition resulting from the 
injury, each body part being considered separately.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was given.

In determining whether such additional disability resulted 
from a disease or injury or aggravation of a disease or 
injury suffered as a result of VA medical treatment, it must 
be shown that the disability is actually the result of such 
injury, and not merely coincidental with it, and that the 
injury is not a necessary consequence of the medical 
treatment.  "Necessary consequences" are those that are 
certain to result from, or intended to result from, the 
medical treatment.  38 U.S.C.A. § 1151, 38 C.F.R. § 3.358.

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997).  The amendment to the 
law applies only to claims filed on or after October 1, 1997.  
Because the veteran's claim was filed prior to October 1, 
1997, his claim is properly adjudicated by applying the law 
in effect prior to the amendment.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 40-97 (1997).

The veteran contends that he is entitled to VA compensation 
for the injury to his scalp and the left wrist disability 
because the disabilities resulted from VA medical treatment.

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  The allegation of a 
disorder that is compensable is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order to establish a well-grounded claim for a disability 
resulting from VA treatment, the veteran must submit medical 
evidence of a current disability, medical or lay evidence of 
incurrence or aggravation of an injury or disease during VA 
hospitalization or treatment, and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  As an alternative, a well-grounded claim can be 
shown by evidence that a condition was noted during VA 
hospitalization or treatment, evidence showing continuity of 
symptomatology following such hospitalization or treatment, 
and medical or lay evidence of a nexus between the present 
disability and the post-hospitalization or treatment 
symptomatology.  Jones v. West, No. 98-664 (U.S. Vet. App. 
July 7, 1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).


III.  Analysis

The medical evidence shows that as a result of VA surgical 
treatment for skin lesions, the veteran underwent 
reconstructive surgery and a skin graft to the scalp, with 
persistent ulcerations in the area of the skin graft.  In 
addition, he has pain, reduced strength, and limited motion 
of the left wrist, which his physician attributed to the VA 
surgical treatment.  The Board finds that the medical 
evidence shows current disabilities of the scalp and left 
wrist, medical evidence of incurrence of the injuries during 
VA treatment, and medical evidence of a nexus between the 
injuries and the current disabilities.  The Board has 
determined, therefore, that the claims of entitlement to 
disability compensation pursuant to 38 U.S.C.A. § 1151 are 
well grounded.


ORDER

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for scalp injuries resulting from the 
surgical excision of skin lesions is well grounded.

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for the residuals of left wrist surgery 
is well grounded.


REMAND

Although the Board has determined that the claims of 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 are well grounded, additional development 
is required prior to determining whether entitlement to 
disability compensation is warranted on the substantive 
merits of the claims.  

It is not clear from the evidence of record whether the 
injuries to the veteran's scalp or left wrist resulted in 
additional disability.  In other words, when comparing the 
condition of his scalp prior to the surgical excision of the 
skin lesions and the skin graft to its condition following 
the skin graft, it is not clear that the persistent 
ulcerations constitute a level of disability in excess of 
that he was experiencing prior to the excision of the skin 
lesions and skin graft.  In addition, it is not clear whether 
the pain, limited motion of the left wrist, and weakness of 
the left hand represents an increase in disability over and 
above what he experienced due to the rheumatoid arthritis 
prior to the surgical procedures.  If there has been an 
increase in the disability of the scalp and/or the left 
wrist, it is not clear whether the increase in disability was 
a necessary consequence of the surgical procedures that were 
performed.  38 C.F.R. § 3.358.

As previously stated, the veteran's appeals of the denial of 
service connection for a skin disorder and the denial of a 
total disability rating based on individual unemployability 
were previously remanded in order for the RO to consider 
evidence that was submitted to the Board subsequent to the 
certification of the appeals, and to provide the veteran a 
supplemental statement of the case that incorporated that 
evidence.  Because the RO did not comply with the prior 
remand, an additional remand is required.  Stegall, 11 Vet. 
App. at 268.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a skin, left 
wrist, or urinary tract disorder since 
May 1998.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

2.  The veteran should be provided a VA 
dermatology examination in order to 
determine whether he incurred an increase 
in disability as a result of the surgical 
excision of the skin lesions and 
reconstructive surgery of the scalp, and 
whether any increase in disability was a 
necessary consequence of the surgery.  
The claims file, the VA treatment 
records, and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or 
additional examinations that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the scalp and provide a 
diagnosis of any pathology found and a 
description of the manifestations of that 
pathology.  The examiner should also 
provide an opinion, based on all of the 
available medical evidence, as to whether 
the scalp surgery caused disability in 
addition to what existed prior to the 
surgery by aggravating the pre-existing 
skin disorder.  In determining whether 
the surgery caused additional disability, 
the examiner should compare the physical 
condition of the veteran's scalp prior to 
the surgery with the physical condition 
subsequent to the surgery.

If it is found that the surgery caused 
additional disability, the examiner 
should provide an opinion on whether the 
additional disability, including the skin 
graft with any ulcerations, is a 
necessary consequence of the surgery.  
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the surgical 
treatment.  38 C.F.R. § 3.358(c)(3).  The 
examiner should provide the complete 
rationale for all opinions given.

3.  The veteran should be provided a VA 
orthopedic examination in order to 
determine whether he incurred an increase 
in disability as a result of the left 
wrist surgery, and whether any increase 
in disability was a necessary consequence 
of the surgery.  The claims file, the VA 
treatment records, and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
additional examinations that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the left upper extremity 
and provide a diagnosis of any pathology 
found and a description of the 
manifestations of that pathology.  The 
examiner should also provide an opinion, 
based on the available medical evidence, 
as to whether the left wrist surgery 
caused disability in addition to what 
existed prior to the surgery by 
aggravating the pre-existing rheumatology 
disorder.  In determining whether the 
surgery caused additional disability, the 
examiner should compare the physical 
condition of the veteran's left wrist and 
hand prior to the surgery with the 
physical condition subsequent to the 
surgery.

If it is found that the surgery caused 
additional disability, the examiner 
should provide an opinion on whether the 
additional disability is a necessary 
consequence of the surgery.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the surgical treatment.  
38 C.F.R. § 3.358(c)(3).  The examiner 
should provide the complete rationale for 
all opinions given.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 for scalp 
and left wrist injuries.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

6.  The RO should review the evidence 
relevant to the veteran's claim for 
service connection for a skin disorder 
and a total disability rating based on 
individual unemployability, including the 
evidence submitted to the Board 
subsequent to the certification of his 
appeal.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate those issues.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case that 
incorporates all of the relevant 
evidence.  They should then be allowed 
the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






